Case 8:20-cv-01044-JLS-KES Document 25 Filed 03/17/21 Page 1 of 2 Page ID #:129



  1
  2
  3
  4
                                                             JS-6
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      ELEANOR BURKE, an individual,       Case No.: 8:20-cv-01044-JLS-KES
 12
                Plaintiff,
 13
      v.                                  JUDGMENT
 14
 15
      G-B-F STANTON, a California
 16   corporation; and DOES 1-10,
 17   inclusive,
 18             Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 8:20-cv-01044-JLS-KES Document 25 Filed 03/17/21 Page 2 of 2 Page ID #:130
